Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/16/22.  As directed by the amendment: claims 1-5, 15, and 20 have been amended, claims 21-22 have been added, and no claims have been cancelled.  As such, claims 1-22 are pending in the instant application.

Claim Objections
Claim 21 is objected to because of the following informalities:  the language “the continuous inner and outer perimeters shell” (line 2-3) is objected to for typographical/grammatical error; Examiner suggests amending to read –the continuous inner and outer perimeters of the shell--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 1, 11-12, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tucker et al. (2015/0047642).
Regarding claim 1, Tucker shows an apparatus (see embodiment shown in Fig. 1-2) which includes a shell having an inner perimeter and an outer perimeter that are continuous and that define elongated regions on opposing sides of the shell and narrow regions at opposing upper and lower sections of the shell, the inner perimeter defining an opening in the shell and the elongated and narrow regions being of a single component (see Fig. 1-2, para. 0016-0020 and annotated Fig. 2 below with labeled inner and outer perimeters, opening, and elongated and narrow regions of shell 20); and a strap, offset from the elongated regions and connected to the elongated regions by a fastener (see annotated Fig. 1 below showing the strap, fastener 50 see Fig. 2).  It is well-known in the art that such an arrangement of straps is such that they reach around the user’s head or connect to the ears so as to apply a securing force to the shell in a direction toward the user’s face to secure the shell to the user’s face; however, in the alternative, Tucker teaches alternative embodiments which include straps which reach around the user’s head to apply a securing force to the shell in a direction towards the user’s face (see Tucker Fig. 7, 14, and 29 for example).  Thus it would have been obvious to make the straps of Fig. 1-2 embodiment, in the event that it is not understood that they reach around the back of the user’s head to apply securing force, to modify the straps of Fig. 1-2 to explicitly be configured to wrap around a user’s head to apply a securing force to secure the shell to the user’s face as this is well-known in the art and would provide a sealing force for the mask on the user to enable proper breathing of filtered air.



    PNG
    media_image1.png
    688
    796
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    748
    780
    media_image2.png
    Greyscale


Regarding claim 11, the Tucker apparatus is such that a distance between the inner and outer perimeters at the elongated regions is at least twice the distance between the inner and outer perimeters at the narrow regions (see annotated Fig. 2 above).
Regarding claim 12, the Tucker apparatus is such that the elongated regions have a triangular shape and the narrow regions have a rectangular shape (see annotated Fig. 2 below).


    PNG
    media_image3.png
    790
    788
    media_image3.png
    Greyscale

Regarding claim 14, the Tucker apparatus provides that the shell is configured to distribute pressure applied to the user’s face along the inner perimeter (see annotated Fig. 2 above in reference to the rejection of claim 1, pressure provided via the straps through the fastener 50 to the shell 20 also provides pressure distributed along the inner perimeter at the user’s face).
Regarding claim 15, the Tucker apparatus is such that the strap includes multiple straps configured and arranged to secure the shell to the user’s face by extending around the user’s head to 
Regarding claim 16, the Tucker apparatus’ fastener is coupled to the elongated regions adjacent the outer perimeter (see annotated Fig. 2 above referenced by rejection of claim 1 and Fig. 1 which shows fastener 50 coupled adjacent the outer perimeter).
Regarding claim 21, the Tucker apparatus is such that the elongated and narrow regions of the single component have an uninterrupted surface area bound by the continuous inner and outer perimeters of the shell (see annotated Fig. 2 above reference in the rejection of claim 1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Sabolis et al. (2016/0001101).
Regarding claim 2, the Tucker apparatus’ shell is configured and arranged to conform to the user’s face with the inner perimeter extending around the nose and mouth and with the narrow regions at the upper section extending over the user’s nose and the narrow region at the lower section at the user’s chin with the elongated regions terminating at sides of the user’s head (see annotated Fig. 2 above referenced in the rejection of claim 1); the fastener being connected to the elongated regions adjacent the side of the user’s head and configured to translate the securing force from the strap to the elongated regions at the side of the user’s head (see annotated Fig. 1 and 2 above in reference to rejection of claim 1, note that in the event that these straps were not configured to extend around the head to translate the securing force from the strap to the fastener to the shell, they were modified to do so in view of the other embodiments per claim 1 addressed above).  Tucker is silent as to the lower section explicitly extending under a user’s chin and the fastener being a different material than the strap; however, Sabolis teaches a similar device having a fastener and strap being of different materials .

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Torbenson (2012/0247474).
Regarding claim 13, the Tucker apparatus is silent as to including a snap fastener coupled to the shell; however, Torbenson teaches a similar device which includes a nosepiece which couples to a snap fastener on the shell (see Torbenson Fig. 1A, nosepiece 119, snap fastener 117 see para. 0008, 0026 and 0039).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tucker device to include a nosepiece connected to the shell via a snap fastener, as taught by Torbenson, in order to better conform the fit of the device to the user’s nose (see Torbenson para. 0026 and 0039).
Regarding claim 17, the Tucker apparatus is silent as to the shell including a nosepiece coupled to the narrow region at the upper section, the nosepiece being configured to stiffen the shell and secure the shell and filter to a bridge of the user’s nose; however, Torbenson teaches a similar device which includes a nosepiece coupled to an upper section and configured to stiffen the shell and secure the shell and filter to a bridge of the user’s nose (see Torbenson Fig. 1A, nosepiece 119, see para. 0026 and 0039).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tucker device to include a nosepiece on an upper portion of the shell, .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Tuan (2016/0037836).
Regarding claim 18, the Tucker apparatus is silent as to including a shroud coupled to the lower section and configured to extend under a user’s chin; however, Tuan teaches a similar device which includes a shroud configured to extend under a user’s chin (see Tuan Fig. 2 and 6-8 for example, shroud 30).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Tucker device to include a shroud, as taught by Tuan, in order to provide the device clamps under the chin for proper fit (see Tuan para. 0035 and 0037 for example).
Regarding claim 19, the modified Tucker apparatus’ shroud includes a stretchable material (see Tuan para. 0035, shroud 30 being elastic and thus able to be stretched).
Regarding claim 20, the modified Tucker apparatus further includes elastic material configured and arranged to facilitate a seal around the user’s chin (see Tuan Fig. 2 and 6-8 and para. 0035 and 0037, shroud 30 being elastic material and facilitates a seal around the user’s chin).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 14 of U.S. Patent No. 10,434,341 in view of Kim (2008/0223370) and Tucker. 
Regarding instant claim 1, patent claim 1 sets forth each structural and functional limitation as claimed (see patent claim 1, first material which defines opening having the narrow regions, second 
Instant claims 2-12 and 15-17 correspond to patent claim 1.  Instant claim 13 corresponds to patent claim 14.  Instant claim 14 corresponds to patent claim 3.
Regarding instant claim 21, the modified patent claim 1 device includes a shell/elongated and narrow regions having an uninterrupted surface area bound by the continuous inner and outer perimeters of the shell (see annotated Fig. 2 of Tucker above in reference to the prior art rejection of claim 1). 
Regarding instant claim 22, the modified patent claim 1 device includes a fastener having a first end connected to the shell and second end extending away from the shell and connected to the strap offsetting it from the shell as claimed (see Kim Figs. 2-5 for example showing fastener 21 having first and second ends connected to the shell 10 and offsetting the strap 20, respectively).

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,434,341 in view of Kim, Tucker, and Tuan. 
Regarding instant claim 18, the patent claim 1 apparatus is silent as to including a shroud coupled to the lower section and configured to extend under a user’s chin; however, Tuan teaches a similar device which includes a shroud configured to extend under a user’s chin (see Tuan Fig. 2 and 6-8 for example, shroud 30).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 1 device to include a shroud, as taught by Tuan, in order to provide the device clamps under the chin for proper fit (see Tuan para. 0035 and 0037 for example).
Regarding instant claim 19, the modified patent claim 1 apparatus’ shroud includes a stretchable material (see Tuan para. 0035, shroud 30 being elastic and thus able to be stretched).
Regarding instant claim 20, the modified patent claim 1 apparatus further includes elastic material configured and arranged to facilitate a seal around the user’s chin (see Tuan Fig. 2 and 6-8 and para. 0035 and 0037, shroud 30 being elastic material and facilitates a seal around the user’s chin).

Allowable Subject Matter
Claims 3-10 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims along with filing a terminal disclaimer to obviate the double patenting rejections above.
The prior art does not disclose, either alone or suggest in combination the limitations set forth in dependent claims 3-10 and 22 in combination with the limitations set forth in independent claim 1.  The prior art references of record noted above do not teach, either alone or suggest in combination, these limitations.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785